     Case 3:17-cv-02101-L-BLM Document 44 Filed 04/22/19 PageID.202 Page 1 of 2



1      CENTER FOR DISABILITY ACCESS
       Isabel Masanque, Esq., SBN 292673
2      Chris Carson, Esq., SBN 280048
       Raymond Ballister Jr., Esq., SBN 111282
3      Phyl Grace, Esq., SBN 171771
       Dennis Price, Esq., SBN 279082
4      Elliott Montgomery, Esq., SBN 279451
       Christopher A. Seabock, Esq., SBN 279640
5      Mail: PO Box 262490
       San Diego, CA 92196-2490
6      Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
7      (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
8
       Attorneys for Plaintiff
9
10
                                           UNITED STATES DISTRICT COURT
11
                                      SOUTHERN DISTRICT OF CALIFORNIA
12
13
       Chris Langer,                                  )   Case No.: 3:17-cv-02101-L-BLM
14
               Plaintiff,                             )
15                                                    )   PLAINTIFF’S PRETRIAL DISCLOSURES
         v.
16                                                    )
       HYE LLC, a California                          )   Pretrial Conference: May 20, 2019
       Limited Liability Company;
17
       ATV, Inc., a California                        )   Time: 11:00 a.m.
18     Corporation; and Does 1-10,                    )
                                                      )    Honorable Judge James M. Lorenz
19             Defendants.
                                                      )
20                                                    )
                                                      )
21
                                                      )
22                                                    )
23
24            Pursuant to FRCP 26(a)(3) the plaintiff hereby submits his Pretrial Disclosures. Plaintiff

25     reserves the right to revise, withdraw, amend or modify and/or supplement these disclosures

26     should new information become available.

27
28

                                                          1

        Plaintiff’s Pretrial Disclosures                               Case #: 3:17-cv-02101-L-BLM
     Case 3:17-cv-02101-L-BLM Document 44 Filed 04/22/19 PageID.203 Page 2 of 2



1      1.        WITNESSES PLAINTIFF EXPECTS TO PRESENT
2                Chris Langer – Through Plaintiff’s Counsel
3                Evens Louis – Through Plaintiff’s Counsel
4
5      2.        WITNESSES PLAINTIFF EXPECTS TO PRESENT BY DEPOSITION
6                None at this time.
7
8      3         EXHIBITS PLAINTIFF EXPECTS TO OFFER
9             • Plaintiff’s First Amended Complaint
10            • Defendants’ Answer to Plaintiff’s First Amended Complaint (upon filing)
11            • Commercial lease of subject property
12            • Grant deed of subject property
13            • Photos taken by Evens Louis of subject property
14            • Discovery requests and responses
15               Plaintiff reserves the right to revise, withdraw and/or to supplement these Pretrial
16     Disclosures as necessary and produce additional witness and exhibits who may be relevant to
17     this case as they become known during the course of this litigation and as permitted by
18     Fed.R.Civ.P. 26(e).
19
20     Dated: April 22, 2019                       CENTER FOR DISABILITY ACCESS
21
22                                                 By: /s/ Christopher A. Seabock
23                                                 CHRISTOPHER A. SEABOCK
                                                   Attorneys for Plaintiff
24
25
26
27
28

                                                        2

           Plaintiff’s Pretrial Disclosures                           Case #: 3:17-cv-02101-L-BLM
